Citation Nr: 0534356	
Decision Date: 12/20/05    Archive Date: 12/30/05

DOCKET NO.  03-02 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for corneal 
abrasion of the left eye.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1954 to May 1956.

By rating decision dated in July 1999, the Regional Office 
(RO) denied the veteran's claim for service connection for a 
corneal abrasion of the left eye.  He was notified of this 
determination and of his right to appeal by a letter dated 
later the following month, but a timely appeal was not 
received.  The veteran sought to reopen his claim for service 
connection for a left eye disability in October 2001.  In a 
September 2002 rating action, the RO denied service 
connection including for a left eye disability.  This case 
was previously before the Board in August 2004, at which time 
it was remanded to ensure due process.  As the requested 
action has been accomplished, the case is again before the 
Board for appellate consideration.  The Board notes that the 
supplemental statement of the case issued in April 2005 
addressed the issue of whether new and material evidence had 
been submitted to reopen a claim for service connection for a 
corneal abrasion of the left eye.

In its August 2004 decision, the Board noted that the veteran 
had raised a claim for service connection for tinnitus, and 
referred the matter to the RO.  The Board points out that it 
does not appear that the RO took any action on this claim 
and, accordingly, it is again referred to the RO for 
appropriate action.

The Board notes that in its August 2004 determination, it 
denied the veteran's claims for service connection for a 
right eye disability and bilateral hearing loss.  
Accordingly, this decision is limited to the issue set forth 
on the preceding page.  


FINDINGS OF FACT

1.  By rating decision dated in July 1999, the RO denied 
service connection for a corneal abrasion of the left eye.  
The veteran was notified of this decision and of his right to 
appeal, but a timely appeal was not filed.

2.  The evidence added to the record since the July 1999 
determination is essentially cumulative of the evidence 
previously of record and does not provide a reasonable 
possibility of substantiating the claim for service 
connection for a corneal abrasion of the left eye.


CONCLUSIONS OF LAW

1.  The RO's decision of July 1999, which denied service 
connection for a corneal abrasion of the left eye, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2005).

2.  The evidence received since the July 1999 rating decision 
is not new and material to reopen the veteran's claim for 
service connection for a corneal abrasion of the left eye.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a letter issued 
to the veteran in October 2004.  This letter informed the 
veteran of the information and evidence required to 
substantiate the claim, and of his and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession, 
pertinent to the appeal, to VA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice was 
provided to the appellant after the initial adjudication, the 
appellant has not been prejudiced thereby.  The content of 
the notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records and VA and private medical 
records, and reports of VA examinations.  The appellant has 
been afforded the opportunity for a personal hearing on 
appeal.  The Board has carefully reviewed the appellant's 
statements and concludes that he has not identified further 
evidence not already of record that could be obtained.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claim.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Legal criteria and analysis

The law is clear that "the Board does not have jurisdiction 
to consider a claim which it previously adjudicated unless 
new and material evidence is presented, and before the Board 
may reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

VA is required to review for its newness and materiality only 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and re-adjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the 
present appeal, the veteran was most recently notified of the 
denial of his claim for service connection for a left eye 
disability was in July 1999.  Therefore, the Board must 
review, in light of the applicable law, regulations, and the 
Court cases regarding finality, the additional evidence 
submitted since that determination.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c). 

The RO denied service connection for a corneal abrasion of 
the left eye in July 1999.  This was based on the service 
medical records that showed that the veteran was seen for an 
abrasion of the cornea of the left eye in November 1954.  It 
was indicated that he had been treated previously for this, 
and his bandage was changed.  The eyes, an ophthalmoscopic 
evaluation, the pupils and ocular motility were all normal on 
the separation examination in March 1956.  Distant vision was 
20/20 in the left eye.  

VA outpatient treatment records show that the veteran was 
seen in March 1997 with complaints of problems reading in dim 
light.  Distant vision was 20/20 in the left eye.  

Based on the evidence summarized above, the RO, by rating 
action dated in July 1999, denied service connection for a 
corneal abrasion of the left eye.

The veteran attempted to reopen his claim for service 
connection for a left eye disability in October 2001.  The 
additional evidence includes VA outpatient treatment records 
and the veteran's testimony at a hearing before the 
undersigned in January 2004.  

The veteran's testimony in January 2004, while new, was 
essentially cumulative of the contentions previously 
considered in July 1999.

VA outpatient treatment records dated from 1996 to 1999 
reflect that when the veteran was seen in June 1996, visual 
acuity in the left eye was correctable to 20/20.  There was 
no assessment concerning the left eye.  The veteran was again 
seen in January 1997, and the pertinent assessment was 
hyperopic astigmatic presbyopia in the left eye.  

The evidence submitted since the RO's July 1999 determination 
reflects treatment for his left eye condition many years 
following his discharge from service.  In addition, the Board 
observes that the only finding concerning the left eye in the 
recently received evidence is presbyopia.  As noted above, 
compensation benefits are not payable for this.  There is no 
objective evidence of an acquired disability of the left eye, 
to include any residuals of a corneal abrasion, at any time 
following the veteran's discharge from service.  The Board 
has considered the veteran's testimony at his hearing in 
January 2004.  It is true, as he asserted, that he was 
treated for a corneal abrasion in the left eye in service.  
There is nothing to support his allegation that he was hit in 
the eye by a belt.  The service medical records are negative 
for any such complaint, and the veteran made no mention of 
this for many years after service.  Although the reports 
showing a recent finding of presbyopia in the left eye 
constitute new evidence, in that it was not previously of 
record, it cannot be deemed to be material since it fails to 
demonstrate the presence of any acquired disability of the 
left eye, or any residuals of a corneal abrasion.  

The Board finds that the additional evidence is merely 
cumulative and does not relate to the basis for the prior 
final denial.  The additional evidence, considered in 
conjunction with the record as a whole, provides no findings 
suggesting that any left eye disability is related to 
service.  The additional evidence reflects treatment for 
presbyopia of the left eye many years after service, and has 
no bearing on the question whether the veteran has any 
residuals of a corneal abrasion of the left eye that are 
related to service.  As such, the deficiency noted as the 
basis for the prior final denial remains unestablished.  
There is no clinical evidence suggesting that the veteran has 
an acquired disability of the left eye, to include residuals 
of a corneal abrasion, which is related to service.  The 
Board concludes, therefore, that the evidence is not new and 
material, and the claim for service connection for a corneal 
abrasion of the left eye is not reopened




ORDER

Since new and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for a 
corneal abrasion of the left eye, the appeal is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


